Case 9:19-cv-81248-WPD Document 17 Entered on FLSD Docket 12/20/2019 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA

                                                                  Case No. 9:19-CV-81248-XXXX
  ______________________________________
  PENNSYLVANIA MANUFACTRERS’            :
  ASSOCIATION INSURANCE COMPANY, :
                                        :
         Plaintiff,                     :
                                        :
  v.                                    :
                                        :
  NORTH AMERICAN AUTOMOTIVE             :
  SERVICES, INC., EDWARD NAPLETON, :
  JR., DEE FRANK GRINNELL, and JANE :
  DOE,                                  :
                                        :
         Defendants.                    :
  _____________________________________


         JANE DOE’S ANSWER TO COMPLAINT-ACTION FOR DECLARATORY
                                JUDGMENT

         Defendant Jane Doe (“Doe”), by and through her undersigned counsel, files this Answer

  to Complaint-Action for Declaratory Judgment, and responds to each numbered paragraph of the

  Complaint as follows:

         1.      Defendant Doe lacks knowledge or information sufficient to form a belief regarding

  the truth of the allegations in paragraph 1 of the Complaint.

         2.      Defendant Doe lacks knowledge or information sufficient to form a belief regarding

  the truth of the allegations in paragraph 2 of the Complaint.

         3.       Defendant Doe lacks knowledge or information sufficient to form a belief

  regarding the truth of the allegations in paragraph 3 of the Complaint.

                                                I.     Parties

         4.      Admitted.

         5.      Admitted.
Case 9:19-cv-81248-WPD Document 17 Entered on FLSD Docket 12/20/2019 Page 2 of 4




         6.      Admitted.

         7.      Admitted.

         8.      Defendant Doe admits that she is over the age of 18 and a citizen of Florida, and

  otherwise lacks knowledge or information sufficient to form a belief regarding the truth of the

  allegations in paragraph 8 of the Complaint.

                                       II.     Jurisdiction and Venue

         9.      Admitted.

         10.     Admitted.

         11.     Defendant Doe lacks knowledge or information sufficient to form a belief regarding

  the truth of the allegations in paragraph 11 of the Complaint.

         12.     Defendant Doe lacks knowledge or information sufficient to form a belief regarding

  the truth of the allegations in paragraph 12 of the Complaint.

         13.     Admitted.

         14.     Admitted.

                                        III.     Factual Background

         15.     Admitted.

         16.     Admitted.

         17.     Admitted.

         18.     Admitted.

         19.     Admitted.

         20.     Denied to the extend that the allegation is in the present tense. Paragraph 20 of the

  Complaint is otherwise admitted.

         21.     Admitted.



                                                   2
Case 9:19-cv-81248-WPD Document 17 Entered on FLSD Docket 12/20/2019 Page 3 of 4




         22. – 28. These paragraphs of the Complaint require no response as the content of the OEO

               Complaint speaks for itself.

         29.      Admitted.

         30. -33. These paragraphs of the Complaint require no response as the content of the Civil

  Complaint speaks for itself.

         34. – 35.      Defendant Doe lacks knowledge or information sufficient to form a belief

  regarding the truth of the allegations in paragraph 34. – 35. of the Complaint.

                                 IV. PMA’s Policies Issued to North American

          36. – 61. Defendant Doe lacks knowledge or information sufficient to form a belief

  regarding the truth of the allegations in paragraph 36. – 61. of the Complaint.

                                                Count I

         62. Defendant Doe incorporates the responses to paragraphs 1-61 set forth above.

         63. – 78. Defendant Doe lacks knowledge or information sufficient to form a belief

  regarding the truth of the allegations in paragraphs 63. – 78. of the Complaint.

                                                Count II

         79. Defendant Doe incorporates the responses to para. 1. – 78. set forth above.

         80. – 86. Defendant Doe lacks knowledge or information sufficient to form a belief

  regarding the truth of the allegations in paragraphs 80. – 86. of the Complaint.

         WHEREFORE, Plaintiff Jane Doe respectfully requests that the relief sought by Plaintiff

  be denied, and that the Court grant such other and further relief as is just and proper.




                                                    3
Case 9:19-cv-81248-WPD Document 17 Entered on FLSD Docket 12/20/2019 Page 4 of 4




  Dated: December 20, 2019           Respectfully submitted,
                                     HERMAN LAW
                                     1800 N. Military Trail, Suite 160
                                     Boca Raton, FL 33431
                                     Tel: 305-931-2200
                                     Fax: 305-931-0877

                                     By:    /s/Jeffrey Herman
                                            Jeffrey M. Herman
                                            Florida Bar No. 521647
                                            jherman@hermanlaw.com
                                            Stuart S. Mermelstein
                                            Florida Bar No. 947245
                                            smermelstein@hermanlaw.com
                                            Daniel G. Ellis
                                            Florida Bar No. 110589
                                            dellis@hermanlaw.com




                                        4
